Mr. Justice Franco Soto
delivered the opinion of the court.
In this case the court below rendered judgment on November 14, 1924, dismissing the complaint and on November 15, 1924, the plaintiff appealed. However, the appellant let the ten days following the date of the notice of appeal pass without filing a statement of the case or a motion for an extension of time or without electing to move the court that the stenographer prepare a transcript of the evidence.
On December 2, 1924, at the instance of the defendant, the court amended the judgment rendered on November 14, 1924, so as to impose the costs upon the plaintiff. Notice of this action was given to the plaintiff on December 4, 1924, and an appeal was taken from it on January 5, 1925.
In the opposition to the motion for dismissal and at the hearing the plaintiff insisted that as the judgment had been substantially amended, as the imposition of costs is alleged to be, the amended judgment is the final judgment.
At any rate it is not necessary to consider this aspect of the matter, for even taking as a basis the date on which the amended judgment was appealed from, the appeal was *911taken too late. The order amending the original judgment was made on December 2, 1924. On December 4, 1924, notice thereof was given to the plaintiff and from that date to January 5, 1925, on which the notice of appeal was filed, thirty-two days elapsed, - omitting the first and including the last day; therefore, the notice was filed too late.
The motion is sustained and the appeal dismissed.

Appeal dismissed.

Chief Justice Del Toro and Justices Wolf, Aldrey and Hutchison concurred.